DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/19/2021 and 08/11/2021 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.

Analysis
Claims 1, 8 and 15 subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter. 
STEP 2A, PRONG l (Claim 1): 
Under step 2A, prong 1, of the 2019 Guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). MPEP § 2106.04(a). 
Limitation recites:
detecting a gesture input…” (minus computing device)
identifying an application among a plurality of applications that is most-relevant to the user …, wherein the plurality of applications omits at least one having a respective representation… ” (minus computing device)
For limitation (a) and (b), under its broadest reasonable interpretation, the limitation covers performance of the limitation in mind that “can be performed in the human mind, or by a human using a pen and paper”). For example, human mind can recognize a gesture through observation (limitation a); an evaluation or judgement that of the relevancy of an application and exclusion of known/current application being displayed (limitation b) 
Accordingly, limitation (a), (b) recites a patent-ineligible abstract idea.
STEP 2A, PRONG 2 (Claim 1):
Limitations (c) recite “displaying a respective representation…”, which merely constitute insignificant pre-solution activity (mere data gathering and output, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g) – presenting offers, selecting information examples).
The additional limitations “computing device…; a user interface of the computing device…” describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. 
STEP 2B (Claim 1):
Under step 2B, the limitation (c)  merely constitute insignificant pre-solution activity (mere data gathering and output, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g) – presenting offers, selecting information examples) and is well-known, conventional, and routine in the art.
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claim 1 is  rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claims 8 and 15 are being rejected under U.S.C. 101 for similar reason. Similarly, additional limitations “a non-transitory computer readable medium…; a processor…a computing device;…; user interface…” in claim 8 and “a computing device…; a processor…; a memory; user interface…” in claim 15 describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Under step 2B, the limitation “display….”  merely constitute insignificant pre-solution activity (mere data gathering and output, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g) – presenting offers, selecting information examples) and is well-known, conventional, and routine in the art.

Claims 2-8, 10-14 and 16-20 are dependent on their respective parent claims and include all the limitations of these claims.; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9,11-12, 15-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri et al. (U.S. Pub. No. 2016/0189049 A1) in view of SMITH (U.S. Pub. No. 2011/0154390 A1).
Regarding claim 1, Silvestri teaches a method for proactively providing predictions to a user of a computing device, the method comprising at the computing device: 
at an application prediction engine executing on the mobile computing device: for each application included in a list of applications installed on the mobile computing device: 
detecting a gesture input within a user interface of the computing device (paragraph [0028], line 1-11, paragraph [0034], paragraph [0039], paragraph [0045], paragraph [0084], triggering the search for recommended application based on user context when the user unlock the mobile device); 
identifying an application among a plurality of applications that is most-relevant to the user of the computing device (paragraph [0083], paragraph [0084], line 1-6, the prediction model may generate a matrix for the plurality of applications, where the matrix includes probabilities associated with each one of the plurality of possible distributed representations with respect to each of the plurality of application; the plurality of applications may be ranked according to the corresponding probabilities and one or more of the plurality of application having a highest probability may be identified; those high probability applications may be recommended to the user), wherein the plurality of applications omits at least one having a respective representation that is displayed within the user interface of the computing device; and
displaying a respective representation of the application within the user interface of the computing device (paragraph [0139], presented the recommended applications based on the probability to the user).
Silvestri does not explicitly disclose: wherein the plurality of applications omits at least one having a respective representation that is displayed within the user interface of the computing device.
SMITH teaches: wherein the plurality of applications omits at least one having a respective representation that is displayed within the user interface of the computing device (paragraph [0049], determining the promotion related to the promoted program whether not the program currently being displayed; if it is a match with the program currently being viewed; no need to display the promotion related to the currently being displayed program; noted, it is ignored the promotion related to promoted program when the program is currently displayed, which is implied that if the program is currently displayed, then that program don’t need to be promoted; in conjunction with recommended applications taught by Silvestri, it teaches wherein the plurality of applications omits at least one having a respective representation that is displayed within the user interface of the computing device as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the plurality of applications omits at least one having a respective representation that is displayed within the user interface of the computing device into application recommendations of Silvestri.
Motivation to do so would be to include wherein the plurality of applications omits at least one having a respective representation that is displayed within the user interface of the computing device to address a need for enhanced user interface to enable digital television receiver users to enjoy full benefits of the mobile broadcast programming available that is expected to become available (SMITH, paragraph [0001], line 15-18).
Regarding claim 2, Silvestri as modified by SMITH teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the gesture input indicates an intent by the user for the computing device to display the respective representation of the application (Silvestri, paragraph [0028], line 1-11, paragraph [0034], paragraph [0039], paragraph [0045], paragraph [0084], triggering the search for recommended application based on user context when the user unlock the mobile device; paragraph [0083], paragraph [0084], line 1-6, generating the matrix includes applications and its associated probabilities; those high probability applications may be recommended to the user).
Regarding claim 4, Silvestri as modified by SMITH teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the user interface comprises a home screen of the computing device (Silvestri, paragraph [0041], Fig. 2 illustrates the home screen of computing device).
Regarding claim 5, Silvestri as modified by SMITH teach all claimed limitations as set forth in rejection of claim 1, further teach wherein receiving, within the user interface, an input associated with the respective representation of the application; and registering the input as feedback (Silvestri, paragraph [0084], paragraph [0085], the application being used by the user is ascertained; updating the predicting model based on the next application being used).
As per claims 8 and 15, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 1 and are similarly rejected.
As per claims 9 and 16, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 2 and are similarly rejected.
As per claims 11 and 18, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 4 and are similarly rejected.
As per claims 12 and 19, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 5 and are similarly rejected.
Claims 3, 7, 10, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri et al. (U.S. Pub. No. 2016/0189049 A1) in view of SMITH (U.S. Pub. No. 2011/0154390 A1), further in view of Lee et al. (U.S. Pub. No. 2013/0132896 A1).
Regarding claim 3, Silvestri as modified by SMITH teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the respective representation of the application comprises an icon associated with the application. 
Lee teaches wherein the respective representation of the application comprises an icon associated with the application (Fig. 8A and 8B, paragraph [0083], paragraph [0094]-[0097], the display interface indicates the position of recommended App and whether the application is included in the recommended folder).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the respective representation of the application comprises an icon associated with the application into display recommendations of Silvestri.
Motivation to do so would be to include wherein the respective representation of the application comprises an icon associated with the application such that the user may easily identify locations of the icons of the existing apps, even  when the recommended app is displayed on the display unit (Lee, paragraph [0094], line 7-9).
Regarding claim 7, Silvestri as modified by SMITH teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein: each application of the plurality of applications is associated with a page number of the user interface, and the at least one application is associated with a first page of the user interface. 
Lee teaches each application of the plurality of applications is associated with a page number of the user interface, and the at least one application is associated with a first page of the user interface (suggesting service model for providing variety of rankings of a mobile application using application use information obtained from one or more user terminals, paragraph [0008]; the user terminal may function to collect use information of an App in the user terminal using the information collecting code of the information collecting App, paragraph [0033]; use information of an App installed in a user terminal is as follows (1) use information indicating a position of an icon of an App on a wallpaper of user terminal, paragraph [0034]; (2) use information indicating an App currently being executed in a memory of a user terminal, paragraph [0036]; the App ranking providing system may provide the App ranking being aggregated suing the use information of the App, use information indicating a position of an icon of an App on a wallpaper, paragraph [0054], line 1-3; a weight applied to an icon arranged in an earlier front page may be relatively higher than a weight applied to an icon arranged in a later back page, paragraph [0043], line 1-3).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include each application of the plurality of applications is associated with a page number of the user interface, and the at least one application is associated with a first page of the user interface into application recommendations of Silvestri.
Motivation to do so would be to include each application of the plurality of applications is associated with a page number of the user interface, and the at least one application is associated with a first page of the user interface for providing a variety of rankings of a mobile application using application use information obtained from one or more user terminals (Lee, paragraph [0008]).
As per claims 10 and 17, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 3 and are similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri et al. (U.S. Pub. No. 2016/0189049 A1) in view of SMITH (U.S. Pub. No. 2011/0154390 A1), further in view of Natarajan et al. (“Which App Will You Use Next? Collaborative Filtering with Interaction Context; RecSys’13, October 12–16, 2013, Hong Kong, China. Copyright is held by the owner/author(s). Publication rights licensed to ACM”).
Regarding claim 6, Silvestri as modified by SMITH teach all claimed limitations as set forth in rejection of claim 5, but do not explicitly disclose wherein the feedback indicates that identifying the application as most-relevant to the user of the computing device was accurate or inaccurate.
Natarajan teaches: wherein the feedback indicates that identifying the application as most-relevant to the user of the computing device was accurate or inaccurate (page 203-205, Section 4, Section 4.1, Section 5, utilizing implicit feedback to determine the relevancy scores and returns top-N items as recommendations; further noted, for testing purpose on the relevancy score utilized implicit feeds back, measuring the accuracy of recommending of items for current session).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the feedback indicates that identifying the application as most-relevant to the user of the computing device was accurate or inaccurate into application recommendations of Silvestri.
Motivation to do so would be to include wherein the feedback indicates that identifying the application as most-relevant to the user of the computing device was accurate or inaccurate not only performs well on existing items, but is also capable of recommending new items to users significantly better than the rest (Natarajan, page 207, right column, line 12-14).
As per claims 13 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6 and are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168